—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Clabby J.), rendered September 27, 1993, convicting him of criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find no basis upon which to disturb the determination of the hearing court which credited the arresting officer’s version of the events, as against the defendant’s claim that the traffic infraction was a pretext to investigate and to search his car (see, People v Artis, 201 AD2d 488; People v Culpepper, 188 AD2d 543; People v Pincus, 184 AD2d 666; People v Solano, 179 AD2d 791; People v Torres, 175 AD2d 191; see also, People v Prochilo, 41 NY2d 759; People v Rosa, 179 AD2d 538; People v Fabian, 178 AD2d 544, 545; cf., People v Alexander, 189 AD2d 189). Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.